Citation Nr: 0910065	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-16 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a chronic sinus 
condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel
INTRODUCTION

The appellant had a period of active duty for training 
(ACDUTRA) from April 1982 to October 1982, with reserve 
service thereafter until approximately 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  The appellant's service medical records are void of any 
complaints or diagnoses of migraine headaches.

2.  The evidence fails to reflect treatment for migraine 
headaches until many years after service.

3.  The appellant's service medical records are void of any 
complaints or diagnoses of a sinus condition.

4.  The evidence fails to reflect treatment for a chronic 
sinus condition until many years after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a chronic sinus 
condition have not been met.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by a letter dated in April 2006, which was sent prior to the 
issuance of the rating decision on appeal and which advised 
the appellant of the criteria for establishing service 
connection.  With respect to the duty to assist, all relevant 
records that were identified by the appellant throughout the 
pendency of his claims have been obtained, including private 
treatment records and service medical records.  Additionally, 
the appellant testified at a hearing before the undersigned 
Veteran's Law Judge.  A VA examination is not warranted 
because the greater weight of the evidence fails to establish  
that the appellant incurred migraine headaches or a chronic 
sinus condition in service or for many years thereafter or 
that these conditions preexisted service and were aggravated 
therein.

In sum, the Board finds there is no prejudice to the 
appellant in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for an increase in disability caused by a 
service-connected disorder.  38 C.F.R. § 3.310(a).  Service 
connection may also be granted for a disability resulting 
from disease or injury incurred in or aggravated in line of 
duty while performing active duty for training (ACDUTRA) or 
for injury incurred or aggravated in line of duty while 
performing inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(22)-(24), 106(d), 1131; 38 C.F.R. § 3.6(c), 
(d), 3.303.

Migraine Headaches

At his hearing before the undersigned Veterans Law Judge, the 
appellant testified that he had migraine headaches before 
entering service, but that his in-service exposure to 
chemical gas chambers and chemical solvents aggravated his 
pre-existing condition.  

In support of his contentions, the appellant submitted a 
letter that he wrote on pay stub dated in June 1982.  The 
letter references both the appellant's sinus condition and 
headaches, the tone and content of which reflects a long 
standing problem with sinuses and headaches, together with a 
3 or 4 day episode of sinus and headache problems following 
gas chamber training.  The appellant has also submitted 
numerous statements from fellow National Guard members, 
friends (two of whom report to be nurses), and family 
members.  These statements reflect reports that the appellant 
has suffered from migraine headaches throughout his life, 
including during his National Guard service.

The appellant's ACDUTRA entrance physical examination report 
notes his neurological system to be normal, and the 
appellant's service treatment records fail to reflect any 
complaints of or treatment for migraine headaches.  An August 
1986 periodic reservist physical examination report again 
found the appellant's neurological system to be normal.

A December 1991 private treatment record reflects the 
appellant's complaints of right-sided throbbing headaches for 
the past year and a half, which the treating physician 
assessed as sinus headache/congestion.  A January 1992 
private treatment record reflects a diagnosis of headaches 
that were possibly vascular, and a February 1996 treatment 
record also reflects an assessment of headaches.  In October 
1998 the appellant underwent a private EEG 
(electroencephalogram) to determine whether his migraine 
headaches were a symptom of epilepsy, as well as an MRI 
(magnetic resonance imaging) of his brain to determine 
whether his migraine headaches were symptoms of a brain 
tumor.  The results of both studies were normal.  In an April 
2003 treatment record, the appellant reported a history of 
migraine headaches since the age of 12.  Furthermore, he 
reported that he had historically experienced migraines once 
every two to three weeks, but that he began experiencing them 
daily in the 5 to 10 year period prior to this visit.  In 
order to determine the etiology of the appellant's migraine 
headaches, the appellant underwent an MRI of his brain and an 
MRA (magnetic resonance angiogram) of his "circle of 
Willis" in May 2003, both of which revealed normal findings.  
Subsequent treatment records reflect that the appellant 
sought treatment and was prescribed various medications for 
his migraine headaches.

A June 2006 letter from the appellant's private treating 
physician references the appellant's report that he sustained 
an injury in service; however, the letter fails to either 
mention the appellant's migraine headaches or relate them to 
service.

While the evidence of record reflects that the appellant 
currently experiences migraine headaches, the evidence fails 
to suggest an etiologic link between the appellant's service 
and his current disability.  The appellant reports that his 
preexisting migraine headaches were aggravated by his 
exposure to chemicals while in service; however, an April 
2003 treatment record reflects the appellant's reports that 
his migraine headache frequency had remained constant until 5 
to 10 years before his visit (1993-1998), at least 11 years 
after he completed ACDUTRA.  Additionally, the first headache 
treatment of record is in 1991, approximately nine years 
after the appellant's completion of ACDUTRA.  Moreover, the 
appellant's service medical records fail to reflect that he 
ever reported or sought treatment for headaches while in 
service, (yet he did seek treatment for a mole, a sore throat 
and a sore buttocks during his ACDUTRA, which certainly 
reflects his willingness to seek treatment for any complaints 
as might present themselves) and an August 1986 reservist 
examination report notes the appellant's neurological system 
to be normal.  Finally, neither the letter from the 
appellant's treating physician nor the statements submitted 
by the individuals reporting to be nurses link the 
appellant's migraine headaches to service nor suggest that 
his headaches were aggravated by service.  Accordingly, 
although the appellant is competent to report his migraine 
headache symptomology, and the pay stub note convincingly 
shows an episode of headaches, there is no medical evidence 
substantiating his claim that his migraine headaches were 
actually incurred in service or increased in severity by 
service.  Therefore, the appellant's appeal is denied.

Chronic Sinus Condition

At his hearing before the undersigned Veterans Law Judge, the 
appellant testified that he also had a preexisting sinus 
condition that was aggravated by his in-service exposure to 
chemical gas chambers and chemical solvents.  This contention 
is consistent with the note written on the June 1982 pay 
stub.  The appellant testified that he did not report his 
sinus problems in service and instead self-treated his 
condition with over-the-counter medications.

The appellant has submitted numerous lay statements from 
fellow National Guard members, friends, and family members in 
support of his claims.  Only two of these statements 
reference the appellant's long-standing sinus problems, and 
both were submitted by individuals who reported that they are 
nurses.

The appellant's ACDUTRA entrance physical examination report 
notes his sinuses to be normal, and in his corresponding 
self-report of medical history, the appellant denied ever 
having had sinusitis.  The appellant's service treatment 
records fail to reflect any complaints of or treatment for a 
sinus condition, and a July 1982 treatment record reflecting 
a diagnosis of possible strep throat notes a negative finding 
for sinus pressure.  Additionally, an August 1986 periodic 
reservist physical examination report found the sinuses to be 
normal, and in his report of medical history, the appellant 
again denied ever having had sinusitis.

A December 1991 private treatment record reflects an 
assessment of sinus headache/congestion, and the next 
treatment record referencing a sinus condition is a May 2003 
CT scan of the appellant's paranasal sinuses, which revealed 
a mucocele, retention cyst, or polyp in the sphenoid sinus, 
and a retention cyst or polyp in the floor of the right 
maxillary sinus.  A June 2003 private otolaryngology 
treatment record reflects an assessment of sphenoid cyst 
verses polyp verses infection, and another CT scan of the 
paranasal sinuses, conducted in July 2003, again revealed 
retention cysts and/or polyps involving the sphenoid and 
right maxillary sinuses.

A June 2006 letter for the appellant's private physician 
merely recounts the appellant's reports that he was injured 
in service and neither mentions the appellant's chronic sinus 
condition nor relates it to service.

Accordingly, while the medical evidence reflects that the 
appellant does have a current chronic sinus condition, the 
evidence fails to etiologically link it to service, or 
otherwise show an increased in its severity in service.  The 
appellant did not seek treatment for a sinus condition in 
service; in fact, the appellant's sinuses were found to be 
negative for sinus pressure in one treatment record.  
Moreover, the appellant's sinuses were found to be normal at 
induction and during a subsequent 1986 reservist examination.  
The first sinus treatment of record is in December 1991, 
approximately nine years after active service, and the first 
evidence of record establishing a chronic disability is in 
May 2003, approximately 21 years after active service.  
Moreover, while the appellant has submitted a letter from his 
treating physician and statements from individuals who assert 
they are nurses, these statements do not offer a nexus 
between the appellant's sinus condition and service, nor do 
they suggest that the appellant's sinus condition was 
aggravated by service.  Thus, the greater weight of the 
evidence fails to link the appellant's chronic sinus 
condition to service or demonstrate that it was aggravated by 
service, and therefore the appellant's appeal is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for migraine headaches is denied.

Service connection for a chronic sinus condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


